Citation Nr: 0618645	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-25 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah





THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to September 1949. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Salt Lake City Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied a 
rating in excess of 20 percent for the low back disability.  
In April 2003 a decision review officer (DRO) increased the 
rating to 40 percent, effective from the date of claim.  In 
April 2004 and June 2005 the Board remanded the claim for 
further development.  In July 2005, the RO granted a 
temporary total (convalescent) rating for the low back 
disability from March 15, 2004 to May 1, 2004.  That period 
of time is not at issue herein (and the veteran has not 
disagreed with the temporary rating).

In both remands the Board referred to the RO the matter of 
entitlement to secondary service connection for a 
gastrointestinal disorder.  The RO has yet to address this 
matter, and it is once again referred to the RO for 
appropriate action.     


FINDING OF FACT

The veteran's low back disability is manifested by no more 
than severe limitation of motion; incapacitating episodes 
lasting more than six weeks within one year, vertebral 
fracture, ankylosis of the spine or compensably ratable 
neurological symptoms are not shown.  


CONCLUSION OF LAW

A rating in excess of 40 percent for low back disability is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.71a, Codes 5285, 5286, 5289, 5292, 
5293 (effective prior to Sept. 26, 2003), Codes 5237, 5243 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2003 
letter from the RO (prior to the rating appealed) explained 
what the evidence needed to show to substantiate the claim.  
A May 2004 letter explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  This letter also advised the veteran to submit any 
evidence in his possession pertaining to his claim.  The 
March 2003 rating decision, a July 2003 statement of the case 
(SOC) and supplemental SOCs from September 2003, February 
2005 and March 2006 provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  In particular the March 2006 SSOC 
provided the veteran with the revised criteria for rating 
disabilities of the spine and the original July 2003 SOC 
provided him with the prior criteria.   In May 2006, the 
veteran was provided a specific notice letter advising him of 
how disability ratings and their effective dates are 
assigned.  (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)) 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  The veteran was provided 
with VA medical evaluations.  He has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Private chiropractic records from 2001 show that the veteran 
received chiropractic treatment including spinal adjustment.  
A February 2003 note from the chiropractor indicated that he 
had found subluxation of the sacroiliac joint and the left 
hip joint.  The chiropractor noted that the veteran had 
recurring episodes of intense hip pain that prevented him 
from walking.  

On VA examination in February 2003 the diagnosis was 
intervertebral disk syndrome/herniated nucleus pulposus with 
osteoarthritis of L1-2.  The veteran reported that over the 
prior few years he had had increasing pain that radiated down 
the right leg when walking.  He could not walk more that 70 
or 80 feet without stopping.  He reported constant, dull pain 
and then flare-ups with increased walking.  He had difficulty 
performing daily functions of living and had to take constant 
pain medications for relief.  Physical examination showed 
normal posture and gait.  There was no radiation of pain with 
movement, no palpable muscle spasm and no tenderness to 
palpation.  Straight leg raise was negative, bilaterally, and 
there were no visible signs of radiculopathy, though the 
veteran subjectively complained of radiating pain down the 
legs.  Range of motion was 95 degrees flexion, 0 degrees 
extension (limited by pain), 30 degrees right lateral 
flexion, 20 degrees left lateral flexion, 35 degrees right 
rotation and 35 degrees left rotation.  Range of motion was 
limited by pain, however no weakness, fatigue, lack of 
endurance or instability was found, and there was no 
ankylosis.  Neurological evaluation showed normal lower 
extremity motor and sensory function.  Knee and ankle 
reflexes were 1+ bilaterally.  

In an April 2003 letter, a friend of the veteran indicated 
that in the last three years he had become very physically 
limited due to his back problems.  In particular, it was a 
struggle for him to hunt and fish.  In a separate April 2003 
letter, another friend indicated that the veteran's back 
condition had deteriorated to the point where he could only 
walk a few feet bent over with his cane on occasions when he 
had stressed his back.  In a third April 2003 letter, still 
another friend indicated that the veteran's condition had 
deteriorated to the point where he could barely walk from his 
house to his truck and was in wrenching pain every day.  An 
April 2003 letter from the veteran's neighbor notes that the 
veteran had a hard time walking much and needed help from 
family and neighbors to complete yard work and household 
chores. 

A June 2003 VA progress note reflects that the veteran had 
severe canal UU stenosis on MRI. 

In his September 2003 Form 9 the veteran asserted that a 60 
percent rating was warranted.  He argued that if the examiner 
was correct in his findings that the veteran had normal 
posture, gait, straight leg raise and spinal motion and no 
radiation of pain with movement, palpable muscle spasm, or 
tenderness to palpation, then why could he not walk without 
pain, turn over in bed or have normal bowel movements.  He 
did not think that the examiner could have accurately 
assessed his condition during the limited time he spent 
examining him.  

A January 2004 VA neurosurgery clinic note indicated that the 
veteran had been having recurrent low back pain with 
intermittent pain into either leg.  He was unable to stand 
much unless he was supported by a cane and leaned over.  He 
could walk up to a block or two, but then his legs would get 
tired.  There was no bladder and bowel dysfunction so far.  
His motor functioning seemed normal but his sensory function 
showed some decreased sensation in the distal legs and hands 
that was not clearly in a glove stocking type.  Deep tendon 
reflexes were generally hypoactive but symmetrical, the 
ankles were "00" and there was no Hoffman's sign.  A CT 
scan and X-rays from 2002 and MRI from June 2003 showed 
significant stenosis, worse at L3-4 along with a right sided 
synovial cyst; also at L4-5.    

A March 2004 VA medical record shows that the veteran 
underwent lumbar laminectomy.  Subsequent X-rays showed 
normal alignment of the lumbar spine with no listhesis.  
There was mild narrowing of disc space at L1, L2, and 
multilevel small endplate osteophytes were seen.  The 
diagnosis was status post laminectomy at L3 and L4 without 
evidence of immediate complication.  

 On VA examination in June 2004 the diagnoses were 
arachnoiditis of the spinal nerve roots and spinal stenosis 
and neuroforaminal stenosis status post spinal surgery.  The 
veteran reported that he had had three severe episodes of 
flare-ups that had been incapacitating in the time between 
1949 and March 2004, the last one happening a number of years 
ago while hunting.  He also noted that his low back pain had 
greatly decreased since his laminectomy.  He had numbness in 
both great toes, and pins and needles sensations in the heels 
of both feet that were intermittent and occurred only when he 
walked.  He could walk about 400 feet before back pain became 
so severe that he had to sit down.  When sitting in a rigid 
chair maintaining an upright posture he was able to bring his 
pain level down to 0/10 but after walking 400 feet the pain 
would get to 10/10.  He was unable to crawl, stoop or get on 
a ladder to do any home maintenance.  He had difficulty 
donning shoes and socks and bending to wash his face, brush 
his teeth, shave etc.  He continued to drive an automatic 
transmission car, which he could drive up to 100 miles.  
Physical examination showed that the veteran's gait was 
stooped, wide based and slow.  He appeared to jerk his feet 
off the ground with each step and did not have normal heel to 
toe gait (but did not use a cane or crutches or walker).  
Range of motion was 85 degrees forward flexion, 10 degrees 
extension, 22 degrees right lateral flexion, 18 degrees left 
lateral flexion, and left and right rotation only to 5 
degrees.  Right patellar deep tendon reflex was 1+ and the 
left was 2+.  The right Achilles reflex was 0, even with 
facilitation and 1+ on the left with facilitation.  Vibration 
was decreased by ten seconds compared to the examiner on the 
right at the medial malleolus and eight to nine seconds at 
the left medial malleolus.  Sharp/dull discrimination with a 
pin was decreased on the right at the L5 dermatome and the 
left in the L5 and S1 dermatome.  There was impaired 
proprioception of the great toes, bilaterally.  Manual 
testing of all muscle groups tested was 4/5 or 5/5.  There 
was atrophy of the extensor digitorum brevis on the left, but 
no atrophy of the other foot intrinsics on palpation on 
either side.  The straight-leg-raise test was negative 
bilaterally for radiation of pain down the leg, but did evoke 
low back pain on the left side.  

On VA examination in February 2006 the diagnosis was 
degenerative disc disease of the lumbosacral spine with 
spinal stenosis status post lumbar laminectomy in March 2004 
with residual limitation of motion and functional limitation 
of walking and standing.  The veteran indicated that he was 
functionally capable of walking one block limited by numbness 
and weakness in the bilateral lower extremities and low back 
pain and stiffness.  He used a cane for assistance and on 
some days he used a walker when he first got out of bed in 
the morning.  He had flare-ups of pain in the low back area, 
with numbness radiating down the anterior aspect of both 
thighs, which occurred with prolonged standing, walking more 
than 80-90 feet or with forward flexion such as putting on 
his shoes and socks.  He had had no incapacitating episodes 
of physician prescribed bed rest in the prior 12 months and 
was independent in his activities of daily living.  Physical 
examination showed that the veteran was slow to arise from a 
chair using his arms and his cane for assistance and walked 
in a forward flexed position.  He had difficulty removing his 
shoes and socks for the examination and required assistance 
following the examination.  There was flattening of the 
lumbar curve, and the low back was diffusely tender to 
palpation in the midline with palpable paraspinous spasm 
bilaterally.  Range of motion was 45 degrees flexion limited 
by pain, 0 degrees extension, 10 degrees lateral flexion, 
bilaterally and 10 degrees rotation, bilaterally.  With 
repetitive motion the veteran had no further loss of motion 
due to pain, weakness, fatigue or incoordination.  Straight 
leg raising test reproduced the low back pain bilaterally but 
did not cause sciatica.  Lower extremity peripheral 
neurological examination showed no muscular atrophy with 
motor exam of 5/5 in all groups tested.  The veteran could 
walk on his heels and toes and sensation was intact to light 
touch.  Deep tendon reflexes were 2+ at the left patella, 1+ 
at the right patella and 1+ at the achilles bilaterally.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service connected low back disability 
encompasses degenerative disc disease and spinal stenosis.  
These disabilities can be evaluated either under the general 
criteria/formula for rating disabilities of the spine or 
specific criteria pertaining to disc disease (i.e. the 
intervertebral disc syndrome rating criteria).  The criteria 
for rating intervertebral disc syndrome were revised 
effective September 23, 2002, prior to the veteran's January 
2003 claim for increase.  Also, the general criteria for 
rating disabilities of the spine, along with specific 
criteria for rating intervertebral disc syndrome were revised 
effective September 26, 2003, after the claim for increase 
but during the pendency of this appeal.  Consequently, prior 
to September 26, 2003 the veteran's lumbar spine disability 
is to be rated under the criteria for rating disabilities of 
the lumbar spine or intervertebral disc syndrome in effect 
prior to September 26, 2003.  From September 26, 2003 the 
disability may be rated under the prior criteria or under the 
revised criteria, whichever result in the higher rating.  See 
VAOPGCPREC 3-00.   Given that the veteran has already been 
assigned  40 percent rating for his low back disability, the 
focus is on criteria that would allow for a rating in excess 
of 40 percent.

Criteria in effect prior to September 26, 2003

The veteran's low back disability is currently rated as 40 
percent disabling under Code 5292 for severe limitation of 
motion of the lumbar spine.  Under the pre September 26, 2003 
criteria, the veteran's low back disability could only be 
rated higher than 40 percent if vertebral fracture or 
ankylosis was present (See Codes 5285, 5286 and 5289); if the 
veteran's disc disease resulted in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; or if assigning separate ratings for the 
combination of the orthopedic and neurological manifestations 
of the veteran's disc disease resulted in a combined rating 
in excess of 40 percent (See Code 5293, stating that 
intervertebral disc syndrome can be evaluated either in the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurological 
manifestations, whichever method results in the higher 
rating).  Since there is no evidence of record of vertebral 
fracture, ankylosis or extensive incapacitating episodes, a 
rating in excess of 40 percent under Codes 5285, 5286 and 
5289 or under Code 5293 as it pertains to incapacitating 
episodes is not warranted.   

A combination of orthopedic and neurological manifestations 
also does not yield a rating in excess of 40 percent.  The 
veteran's current rating of 40 percent has been assigned for 
the orthopedic manifestation of severe limitation of motion 
under Code 5292.  Since no higher rating is available for 
orthopedic manifestations, in order to obtain a combined 
rating in excess of 40 percent, a separately ratable 
neurological impairment must be demonstrated.  While the June 
2004 VA examiner's diagnosis of arachnoiditis did suggest the 
possibility of separate neurological impairment, the 
subsequent February 2006 VA examination did not reveal 
neurological abnormality that would warrant a separate 
compensable rating, noting no muscle atrophy and motor exam 
of 5/5 in all groups tested, the ability to walk on heels and 
toes and intact sensation.  Given that the present level of 
disability is of primary concern (See Francisco, supra) and 
that the earlier February 2003 VA examination showed normal 
lower extremity motor and sensory function, a separate 
compensable rating for neurological impairment is not 
warranted.  Consequently a combined rating in excess of 40 
percent for orthopedic and neurological manifestations is not 
warranted.  

Criteria in effect from September 26, 2003

In order for the veteran's low back disability to warrant a 
rating in excess of 40 percent under the revised criteria, 
ankylosis would have to be shown (See The General Formula for 
Rating Disabilities of the Spine, 38 C.F.R. § 4.71, Codes 
5235-5243 (2005)) or the veteran's disc disease would have to 
be shown to have resulted in incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Since neither of these criteria are met, a rating in 
excess of 40 percent under the revised criteria also is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond his now current level 
of compensation.  See 38 C.F.R. §§4.40, 4.45, Deluca v. Brown 
8 Vet. App. 202 (1995).  Notably, the February 2006 VA 
examination found that with repetitive motion the veteran had 
no further loss of motion due to pain, weakness, fatigue or 
incoordination and the May 1999 examination specifically 
found that while range of motion was limited by pain, no 
weakness, fatigue, lack of endurance or instability was 
found. 

In summary, the evidence does not establish that a rating in 
excess of 40 percent for the veteran's low back disability is 
warranted under any of the applicable criteria.  The 
preponderance of the evidence is against the claim and it 
must be denied.   


ORDER

A rating in excess of 40 percent for low back disability is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


